                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8
                                                                 Certificateholders of CWALT, Inc.,
                                                            9    Alternative Loan Trust 2006-OC9, Mortgage
                                                                 Pass-Through Certificates, Series 2006-OC9
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA               Case No. 2:15-cv-02026-MMD-CWH
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST           STIPULATION AND ORDER FOR
                                                            15   2006-OC9, MORTGAGE PASS-THROUGH               EXTENSION OF TIME TO FILE
                                                                 CERTIFICATES, SERIES 2006-OC9,                RESPONSE TO LOG CABIN MANOR
                                                            16                                                 HOMEOWNERS      ASSOCIATION'S
                                                                         Plaintiff,                            MOTION FOR PARTIAL SUMMARY
                                                            17   vs.                                           JUDGMENT

                                                            18   LOG CABIN MANOR HOMEOWNERS                    (FIRST REQUEST)
                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                            19   1, LLC; DOE INDIVIDUALS I-X, Inclusive,
                                                                 And ROE CORPORATIONS I-X, Inclusive,
                                                            20
                                                                         Defendants.
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {38615645;1}
                                                                 46707086;1
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            1
                                                                         Counterclaimant/Crossclaimant,
                                                            2
                                                                 vs.
                                                            3
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            4    THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            5    CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2006-OC9, MORTGAGE PASS-THROUGH
                                                            6    CERTIFICATES,       SERIES    2006-OC9;
                                                                 MORTGAGE ELECTRONIC REGISTRATION
                                                            7    SYSTEMS, INC., a Delaware corporation, as
                                                                 nominee beneficiary for DHI MORTGAGE
                                                            8    COMPANY, LTD.; VICTORIA J. ARBOLDEA,
                                                                 an individual and JOAQUIN VALDEZ, an
                                                            9    individual,
                                                            10           Counter-Defendant/Cross-Defendant.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            The Bank of New York Mellon fka The Bank of New York as Trustee for the
                      LAS VEGAS, NEVADA 89134




                                                            12   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OC9, Mortgage Pass-Through
AKERMAN LLP




                                                            13   Certificates, Series 2006-OC9 (BoNYM) and Log Cabin Manor Homeowners' Association (Log
                                                            14   Cabin), hereby stipulate and agree that BoNYM shall have an additional fourteen (14) days, up to
                                                            15   and including November 2, 2018, to file its response to Log Cabin Manor Homeowners
                                                            16   Association's motion for partial summary judgment, which is currently due on October 19, 2018,
                                                            17   pursuant to ECF No. 115. The motion was filed on September 28, 2018.
                                                            18                This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            19   any delay or prejudice to any party.
                                                            20   . . .
                                                            21   . . .
                                                            22   . . .
                                                            23   . . .
                                                            24   . . .
                                                            25   . . .
                                                            26   . . .
                                                            27   . . .
                                                            28
                                                                 {38615645;1}                                           2
                                                                 46707086;1
                                                                                        The Bank of New York Mellon vs. Log Cabin Manor Homeowners Association
                                                            1                                                                        2:15-cv-02026-MMD-CWH
                                                            2             DATED this 16th day of October, 2018.
                                                            3
                                                                 AKERMAN LLP                                          GORDON REES SCULLY MANSUKHANI, LLP
                                                            4
                                                                 /s/Natalie L. Winslow _______________________        /s/Brian K. Walters__________________
                                                            5    DARREN T. BRENNER, ESQ.                              ROBERT S. LARSEN, ESQ.
                                                                 Nevada Bar No. 8386                                  Nevada Bar No. 7785
                                                            6    NATALIE L. WINSLOW, ESQ.                             BRIAN K. WALTERS, ESQ.
                                                                 Nevada Bar No. 12125                                 Nevada Bar. No. 9711
                                                            7    1635 Village Center Circle Suite 200                 300 S. 4th Street, Suite 1550
                                                                 Las Vegas, Nevada 89134                              Las Vegas, Nevada 89101
                                                            8
                                                                 Attorneys for The Bank of New York Mellon            Attorneys for Log Cabin Manor Homeowners'
                                                            9    fka The Bank of New York as Trustee for the          Association
                                                                 Certificateholders of CWALT, Inc.,
                                                            10   Alternative Loan Trust 2006-OC9, Mortgage
                                                                 Pass-Through Certificates, Series 2006-OC9
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                 ORDER
                                                            15
                                                                          IT IS SO ORDERED:
                                                            16
                                                                                                      _________________________________________
                                                            17                                        UNITED STATES DISTRICT COURT JUDGE
                                                            18
                                                                                                               October 17, 2018
                                                                                                      DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {38615645;1}                                     3
                                                                 46707086;1
